Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/20 was filed with request for continued examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claim 1 is allowable. Claims 4, 5, 6 and 8, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of elected pending claims 1, 9-18 and withdrawn claims 4-6, 8, as set forth in the previous restriction/election requirement, is hereby withdrawn and claims 4-6, and 8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 4-6, and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 17 and 18, cited prior art Shikina in view of Reiheizar, Sakariya and Rogers discloses the concept of configuring ILED chips with LED emitters having different emission beam angles, the first ILED emitters of the first ILED array chip arranged to form a first sub-pixel of a first color of a pixel and the second ILED emitters of the second ILED array chip arranged to form a second sub-pixel of a second color of the pixel (see office action mailed on 9/30/20).
However, regarding independent claims 1 and dependent claims thereof, none of cited prior arts alone or in combination discloses as a whole: a first inorganic light emitting diode (ILED) array chip having a triangular shape and including first ILED emitters, the first ILED emitters configured to emit light having different emission beam angles with respect to each other and at a first wavelength, the first ILED emitters each arranged to form a sub-pixel of a different pixel; and a second ILED array chip having a triangular shape and including second ILED emitters, the second ILED emitters configured to emit light having different emission beam angles with respect to each other and at a second wavelength, the second ILED emitters each arranged to form a sub-pixel of a different pixel, a first ILED emitter of the first ILED array chip arranged to 
Regarding claim 17, none of cited prior arts alone or in combination discloses as a whole: selectively providing power to first inorganic light emitting diode (ILED) emitters of a first ILED array chip having a triangular shape, the first ILED emitters configured to emit light having different emission beam angles with respect to each other and at a first wavelength, the first ILED emitters each arranged to form a sub-pixel of a different pixel; and selectively providing power to second ILED emitters of a second ILED array chip having a triangular shape, the second ILED emitters configured to emit light having different emission beam angles with respect to each other and at a second wavelength, the second ILED emitters each arranged to form a sub-pixel of a different pixel, a first ILED emitter of the first ILED array chip arranged to form a first sub-pixel of a first color of a pixel and a second ILED emitter of the second ILED array chip arranged to form a second sub-pixel of a second color of the pixel.
Regarding claim 18, none of cited prior arts alone or in combination discloses as a whole: a display, including: a first inorganic light emitting diode (ILED) array chip having a triangular shape and including first ILED emitters, the first ILED emitters configured to emit light having different emission beam angles with respect to each other and at a first wavelength, the first ILED emitters each arranged to form a sub-pixel of a different pixel; a second ILED array chip having a triangular shape and including second ILED emitters, the second ILED emitters configured to emit light having different emission beam angles with respect to each other and at a second wavelength, the second ILED emitters each arranged to form a sub-pixel of a different pixel, a first ILED .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PEIJIE SHEN/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694